                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

DEMOND LEONZA JACKSON                                   CIVIL ACTION NO. 19-0168

                                                       SECTION P
VERSUS
                                                       JUDGE TERRY A. DOUGHTY

OUACHITA CORRECTIONAL CENTER                            MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Demond Leonza

Jackson’s claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state

claims on which relief may be granted.

        MONROE, LOUISIANA, this 6TH day of May, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
